Citation Nr: 9909324	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
postoperative duodenal ulcer with dumping syndrome.  

2.  Entitlement an increase in the 20 percent evaluation 
currently assigned for service-connected postoperative 
duodenal ulcer with dumping syndrome.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 decision by the 
RO which denied an increased rating for the veteran's 
service-connected postoperative duodenal ulcer with dumping 
syndrome.  A personal hearing at the RO was conducted in May 
1993.  The Board remanded the appeal to the RO for additional 
development in February 1996.  

By rating action in December 1996, the RO denied service 
connection for an acquired psychiatric disorder secondary to 
service-connected postoperative duodenal ulcer with dumping 
syndrome and a total rating for compensation purposes based 
on individual unemployability.  The veteran perfected an 
appeal to these decisions, and the issues were incorporated 
with the pending appeal.  A personal hearing at the RO was 
conducted in November 1997.  

By rating action in April 1998, the RO denied service 
connection for gastroesophageal reflux disease as a separate 
disability from the service-connected ulcer disease.  The 
veteran and his representative were notified of this decision 
and did not appeal.  Accordingly, this issues is not in 
appellate status and will not be addressed in this decision.  



REMAND

The Board notes that the veteran's claim for an increased 
rating for his service-connected hypertension was denied by 
the RO in March 1993.  However, it does not appear that the 
veteran was ever notified of this decision.  The outcome of 
this claim may bear on the question of entitlement to a total 
rating based on individual unemployability and must be 
adjudicated in connection therewith.  

The veteran contends that he has a psychiatric disorder which 
was caused by his service-connected gastrointestinal 
disorder.  The medical evidence of record includes several 
diagnoses of anxiety disorder and somatoform disorder.  The 
records also includes an opinion from a VA psychiatrist to 
the effect that the veteran's anxiety and depression were 
directly due to or aggravated by his service-connected 
postoperative duodenal ulcer with dumping syndrome.  (See VA 
progress notes dated in November 1996 and April 1997.)  
Additionally, in November 1997, private physician, Dr. J. W. 
Marinus, indicated that he treated the veteran for severe 
depressive anxiety and severe stomach problems beginning in 
February 1972, shortly after the veteran was discharged from 
service.  However, Dr. Marinus did not provide any clinical 
treatment records.  Such information would be useful and 
material to the veteran's claim.  

Also, a VA progress note in October 1996 indicated that the 
veteran's irritable bowel syndrome, chronic anxiety, and 
fatigue could have "coincided with or been aggravated by his 
ulcer surgery [in service]."  The Board interprets the 
physician's statement and the veteran's numerous letters as a 
claim of service connection for irritable bowel syndrome on a 
direct basis or secondary to the service-connected duodenal 
ulcer disease.  Given the medical complexity of the veteran's 
gastrointestinal symptoms, the Board finds that further 
development of the record is necessary.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Since ratings for 
irritable bowel syndrome may not be combined with ratings for 
the veteran's service connected disability, the issue of the 
rating to be assigned the veteran's service connected ulcer 
disability must be deferred pending adjudication of the issue 
pertaining to irritable bowel syndrome.  See 38 C.F.R. 
§ 4.114 (1998).

Regarding the claims of secondary service connection, the 
RO's attention is directed to the case Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that secondary service connection 
may be granted for any disability which not only is caused by 
an already service-connected disability, but is "aggravated 
by" a service connected condition.  This change in the 
interpretation of 38 C.F.R. § 3.310 (1998) must be considered 
by the RO.  

Finally, the Board takes note of the fact that certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for the cardiovascular system, and specifically 
hypertension, were changed, effective January 12, 1998.  As 
the regulatory changes were made effective during the 
pendency of the veteran's appeal for a total rating, the RO 
must consider both the old and the new rating criteria if the 
veteran appeals this issue.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  In any case, a current examination of the 
cardiovascular system is needed to address the effect of the 
service connected hypertension on the veteran's ability to be 
gainfully employed. 

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The veteran and his representative 
should be notified of the denial of the 
claim for an increased rating for 
hypertension.  If an appeal is filed, all 
needed development should be undertaken.  
Thereafter, a Supplemental Statement of 
the Case must be issued, and the veteran 
should be notified of the need to file a 
substantive appeal if he wishes the Board 
to pursue this matter.  The Supplemental 
Statement of the Case must consider the 
rating to be assigned under the new and 
the revised regulations and determine 
which is more favorable to the veteran. 

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for 
psychiatric problems since service.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records not already contained in the 
claims folder from the identified 
treatment sources, as well as any VA 
clinical records since 1997 pertaining to 
his gastrointestinal problems and 
hypertension.  All records obtained 
should be associated them with the claims 
folder.  Of particular interest are any 
treatment records from Dr. J. W. Marinus, 
Fries Medical Center, P.O. Box 487, 
Fries, Virginia  24330, from February 
1972 to April 1974.  

3.  The veteran should be afforded a 
special gastroenterolgy examination.  A 
copy of the claims folders and a copy of 
this REMAND should be included in the 
claims folder.  The examiner should 
discuss whether the veteran has any 
symptoms directly attributable to his 
service connected postoperative duodenal 
ulcer with dumping syndrome.  If the 
veteran has gastrointestinal symptoms not 
attributable to the service connected 
disability, the examiner should attempt, 
if feasible, to dissociate the symptoms 
thereof from those pertaining to the 
service connected disability.  The 
examiner should note if the veteran has 
ulcer pain; whether it is relieved by 
standard ulcer therapy; whether any 
relief is total or partial; whether he 
has periodic vomiting, recurrent 
hematemesis or melena; whether he has 
anemia attributable to the service 
connected disability; whether he has 
weight loss productive of definite 
impairment of health; whether he has 
recurrent incapacitating episodes of 
ulcer symptoms and the duration and 
frequency of same; and whether he has 
nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic 
symptoms or malnutrition.  A discussion 
of the effects of the service connected 
post operative duodenal ulcer with 
dumping syndrome on the veteran's ability 
to work should be accomplished.

The examiner should review the entire 
record and render an opinion as to 
whether it is at least as likely as not 
that the veteran's irritable bowel 
syndrome had its onset in service or 
whether it is at least as likely as not 
that the condition was caused or is being 
aggravated by the service-connected 
postoperative duodenal ulcer with dumping 
syndrome.  The standard of proof 
underlined above must be used in 
answering the question.  If aggravated, 
the degree of aggravation should be 
described.  The bases for any opinions 
expressed should be set forth in detail.  
In deciding this question, the examiner's 
attention is directed to the entire 
claims folder, to include a VA progress 
note of October 1996.  If the examiner 
agrees or disagrees with this opinion, 
the reasons therefore should be set 
forth.  If it is determined that the 
irritable bowel syndrome was caused or 
aggravated by the service connected 
disability, it should be determined 
whether such disability is manifested by 
disturbances of bowel function with 
episodes of abdominal distress.  The 
frequency of any such episodes should be 
noted.  It should also be noted whether 
the irritable bowel is manifested by 
diarrhea or alternating diarrhea and 
constipation.  The examiner should 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The report should 
be typed or otherwise recorded in a 
legible manner.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the correct diagnosis and likely etiology 
of any currently identified psychiatric 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate the veteran's condition.  If a 
psychiatric disorder is identified, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the identified psychiatric disorder 
was caused or is being aggravated by a 
service-connected disability.  The 
standard of proof to be used is 
underlined.  If aggravated, the degree of 
aggravation should be described.  If a 
psychiatric disorder is found to be 
caused or aggravated by a service-
connected disability, the examiner should 
identify the service-connected disability 
and offer and explanation for his/her 
opinion.  If the examiner disagrees with 
any contrary opinion of record, the 
reasons for the disagreement should be 
noted.  In this regard, attention is 
directed to the entire claims folder, to 
include VA progress notes of November 
1996 and April 1997.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions offered.  The report should be 
typed or otherwise recorded in a legible 
manner.  

5. The veteran should be afforded a VA 
cardiovascular examination in order to 
determine the current severity of his 
service-connected hypertension and its 
effect on employment.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review.  
The examiner must be provided copies of 
the recently revised rating schedule 
criteria and the old criteria under for 
hypertension.  All appropriate testing 
should be undertaken in connection with 
this examination.  The examiner is 
requested to provide a detailed 
description of her/his findings so that 
the undersigned, who is not medically 
trained, may be able to address all of 
the rating criteria and compare the 
examination findings to each and every 
criteria listed in both the old and 
revised regulations.  The examiner should 
indicate whether the veteran has any 
heart manifestations resulting from the 
service-connected hypertension.  The 
examiner should offer an opinion as to 
the effect of the service-connected 
disabilities, standing alone, have on the 
veteran's ability to be gainfully 
employed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings and requested 
opinions have been provided by the 
examiners.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
inform the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The RO should review 
the issues of service connection for a 
psychiatric disorder and irritable bowel 
syndrome as incurred in service, 
secondary to, or aggravating by a 
service-connected disability.  The 
provisions of Allen should be considered.  
All procedural due process requirements 
should be complied with, and the veteran 
should be given the opportunity to appeal 
any adverse determinations.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the  the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

